Title: To George Washington from Henry Knox, 21 April 1782
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            Baskenridge 21 April 1782.
                        
                        I received your Excellency’s letter of the 10th instant, enclosing an extract of Governor Harrison’s letter
                            of the 23d March, respecting the brass cannon belonging to the State of Virginia. I should instantly have written to
                            General Lincoln, requesting that he would put the matter in a train of execution, but that I every day expected to set out
                            for Philadelphia, where I could explain to him with much greater precision the nature of the proposed exchange, than by
                            letter. Although my departure has been protracted much beyond my expectation, I shall endeavor on my arrival to push the
                            business, so as to make up for lost time. I am not certain, but I believe that the difference between the price of the
                            same number of pounds of metal in a small cannon is much greater than in a large one. If carriages are to be added to the
                            field pieces, the disproportion will be great. If there should be no carriages the field pieces will be of no service to
                            the state.
                        I shall stay at Philadelphia and Burlington only so long as to adjust matters for the campaign, which I shall
                            probably effect, so as to be at New Windsor previous to or by the 15th or 20th of next Month. I wish to have your
                            Excellency’s directions concerning the time and route Lamb’s regiment shall march. I think the 20th of May the utmost
                            period they ought to remain, provided we have an operation on Hudson’s river. I propose that such parts of the work which
                            may at that time be unfinished, and which will compensate the expence, shall be transported to New Windsor.
                        Early in the Winter, I instructed Colonel Crane in the strongest terms, to have every
                            thing respecting the siege artillery put in the best order possible, and to make full provision of timber, iron
                            &c. for the construction and repairing a great number of large carriages. This has been done he informs me, in a
                            degree, though not so extensively as I could wish, or as the service will probably demand. The business at Elizabeth Town
                            has unavoidably interfered with the duties of my department, but I hope by proper exertions to have all things ready for
                            service by the time they will be called for. I have the honor to be, with the greatest respect, Your Excellency’s most
                            obedient servant
                        
                            H. Knox
                        
                    